This document was signed electronically on May 13, 2019, which may be different from its
entry on the record.


IT IS SO ORDERED.

Dated: May 13, 2019




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                   AKRON DIVISION

IN RE:                                                IN PROCEEDINGS UNDER CHAPTER 7

TODD C. LAWRENCE                                               CASE NO: 19-50098

        Debtor                                             JUDGE: ALAN M. KOSCHIK

   ORDER GRANTING MOTION OF NATIONSTAR MORTGAGE LLC D/B/A MR.
     COOPER FOR RELIEF FROM STAY AND ABANDONMENT (docket #12)

                        (90 South River Road, Munroe Falls, OH 44262)

        This matter came before the Court on the Motion for Relief from Stay and Abandonment

(the “Motion”) (docket #12). Movant has alleged that good cause for granting the Motion exists,

and that Debtor, counsel for Debtor, the Chapter 7 Trustee, and all other necessary parties were

served with the Motion, and with notice of the hearing date of the Motion. Debtor filed a Motion

in Opposition for Relief from Stay (docket #14). A hearing was held on May 8, 2019. Counsel

for Creditor appeared. Nobody appeared on behalf of the Debtor. It was represented to the

Court that the mortgage is still delinquent from August 2018. For these reasons, it is appropriate

to grant the relief requested.




                                                  1


19-50098-amk       Doc 20        FILED 05/13/19       ENTERED 05/13/19 16:31:28      Page 1 of 3
       IT IS, THEREFORE, ORDERED that the Motion is granted. The automatic stay

imposed by § 362 of the Bankruptcy Code is terminated with respect to Movant, its successors

and assigns.

       IT IS FURTHER ORDERED that the Chapter 7 Trustee is authorized and directed to

abandon the property located at 90 South River Road, Munroe Falls, OH 44262.



                                              ###

SUBMITTED BY:

/s/ Chris E. Manolis
Shapiro, Van Ess, Phillips & Barragate, LLP
Chris E. Manolis(OH-0076197)
4805 Montgomery Road, Suite 320
Norwood, OH 45212
Phone: (513) 396-8100
Fax: (847) 627-8805
cmanolis@logs.com




                                               2


19-50098-amk     Doc 20     FILED 05/13/19         ENTERED 05/13/19 16:31:28    Page 2 of 3
                                CERTIFICATE OF SERVICE

       The undersigned does hereby certify that a copy of the foregoing was served to the
following:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court's Electronic Mail Notice List:

       Mark Franklin Graziani, Graziani Law, LLC, on behalf of Todd Lawrence a/k/a Todd C
       Lawrence, debtor(s), at mark_graziani@yahoo.com

       Kathryn A. Belfance, on behalf of the Chapter 7 Trustee’s office at kb@rlbllp.com

       United States Trustee at Registered address @usdoj.gov

And by regular U.S. mail, postage prepaid, on:

       Todd Lawrence a/k/a Todd C Lawrence, 90 South River Road, Munroe Falls, OH 44262

       Susan Lawrence, 90 South River Road, Munroe Falls, OH 44262

       Kristen M. Scalise, CPA, CFE, Ohio Building, 175 S. Main St., Suite 400, Akron, OH
       44308




19-50098-amk      Doc 20     FILED 05/13/19      ENTERED 05/13/19 16:31:28           Page 3 of 3
